                                                                                                    Entered on Docket
                                                                                                    August 07, 2020
                                                                                                    EDWARD J. EMMONS, CLERK
                                                                                                    U.S. BANKRUPTCY COURT
                                                                                                    NORTHERN DISTRICT OF CALIFORNIA



                                             1
                                                                                            The following constitutes the order of the Court.
                                             2                                              Signed: August 6, 2020

                                             3
                                             4
                                                                                                _________________________________________________
                                             5                                                  M. Elaine Hammond
                                                                                                U.S. Bankruptcy Judge
                                             6
                                             7
                                                                        UNITED STATES BANKRUPTCY COURT
                                             8
                                                                        NORTHERN DISTRICT OF CALIFORNIA
                                             9
                                                                                                     )   Case No. 18-50095 MEH
                                            10   In re                                               )
UNITED STATES BANKRUPTCY COURT




                                                                                                     )   Chapter 7
  for the Northern District of California




                                            11   Michael E. Stone,                                   )
                                                                                                     )
                                            12                                                       )
                                                                                                     )
                                            13                                                       )
                                                                                                     )
                                            14                               Debtor.                 )
                                                                                                     )
                                            15                                                       )   Adv. No. 18-05014
                                                                                                     )
                                            16   Keith Tai Wong,                                     )
                                                                                                     )
                                            17                             Plaintiff.                )
                                                                                                     )
                                            18   v.                                                  )
                                                                                                     )
                                            19   Michael E. Stone,                                   )   Video Trial
                                                                                                     )   Date:           July 29, 2020
                                            20                              Defendant.               )   Time:           9:00 a.m.
                                                                                                     )
                                            21                                                       )
                                            22                                      ORDER AFTER TRIAL
                                            23           Plaintiff Keith Tai Wong seeks to have $35,000 of his judgment against Defendant
                                            24   Michael E. Stone exempted from discharge pursuant to 11 U.S.C. § 523(a)(2). The matter
                                            25   came on for evidentiary hearing by video proceeding on July 29, 2020 and was taken under
                                            26   submission at the conclusion of the hearing.
                                            27           This court has jurisdiction pursuant to 28 U.S.C. § 1334. This is a core proceeding
                                            28   pursuant to 28 U.S.C. § 157(b)(2)(I).

                                                                                                1

                                             Case: 18-05014        Doc# 86     Filed: 08/06/20           Entered: 08/07/20 10:36:01      Page 1 of 8
                                             1   Exemption of debt from discharge:
                                             2             Prior to Stone’s bankruptcy filing, Wong sued Stone in state court and obtained a
                                             3   judgment in the amount $448,529.94 following a jury trial. In the state court action, Wong
                                             4   presented four alternate causes of action to the jury on the same evidence. As noted by Judge
                                             5   Helen Williams, the judge in the state court action, “the different causes of action were
                                             6   different theories of recovery to the same end.” (Def Exh D). Following trial, the jury found
                                             7   in favor of Wong on three causes of action and in favor of Stone on the remaining cause of
                                             8   action.
                                             9             The special verdict issued by the jury establishes that the jury found: 1
                                            10       •     Wong established the necessary requirements for intentional misrepresentation by
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11             Stone and awarded Wong damages of $35,000.
                                            12       •     Found in Stone’s favor on the cause of action for concealment.
                                            13       •     Wong established the necessary requirements for negligent misrepresentation by Stone
                                            14             and awarded Wong damages of $15,000.
                                            15       •     Wong established the necessary requirements for professional negligence by Stone
                                            16             and awarded Wong damages of $448,529.94. The professional negligence special
                                            17             verdict form is the only one to tie negligence to specific facts (i.e., causing Keith
                                            18             Wong to lose a valid creditor’s claim in the Estate of Alina Wong or ability to collect
                                            19             some or all of the settlement payments from the Jason Lin foreclosure case). The jury
                                            20             answered yes for both factual predicates.
                                            21             After dismissal of the jury, the parties determined that the jury verdict was ambiguous
                                            22   in that it was unclear whether the three amounts awarded should be added together, as Wong
                                            23   proposed, or that the $35,000 and $15,000 awards were included in the $448,529.94, as Stone
                                            24   proposed. The state court then issued an Order Setting a Hearing on the Form of Judgment
                                            25   and for Briefing (Def Exh D). In the order, Judge Williams observed “that the $35,000
                                            26   1
                                                   The Special Verdict was not entered as an exhibit at trial, but was referenced by the parties
                                            27   in Stone’s prior motion for summary judgment. Neither party has disputed the authenticity or
                                                 admissibility of the Special Verdict. The purpose of this evidentiary hearing was to determine
                                            28   how the Special Verdict was incorporated into the Judgment.
                                                                                                 2

                                             Case: 18-05014          Doc# 86      Filed: 08/06/20      Entered: 08/07/20 10:36:01        Page 2 of 8
                                             1   awarded on the intentional misrepresentation cause of action is a discernable amount – the
                                             2   exact amount Wong requested ‘in monies loaned to Jason Lin,’ i.e., the amount of the total
                                             3   Lin settlement proceeds not paid in the end to Keith Wong.” Based on the special verdict
                                             4   form Judge Williams also found it “clear that the jury found Stone liable in damages on this
                                             5   aspect of Wong’s professional negligence claim.” Her order also noted that neither counsel
                                             6   provided the jury instruction form “designed to help avoid juror confusion in filling out the
                                             7   damages table” when multiple causes of action are to be decided with potential damages.
                                             8           A hearing on the form of judgment was held December 15, 2017 (Def Exh E). At the
                                             9   hearing, Judge Williams and Wong’s counsel, Mr. Ackerman, primarily discussed
                                            10   interpretation of the jury’s special verdict. Ackerman stated that he believed the award of
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11   approximately $448,000 included the $35,000 identified by the jury for intentional
                                            12   misrepresentation damages, plus one half of the damages sought for the lost amount on the
                                            13   loan for the San Tomas property with interest. He further stated that if the court believed the
                                            14   $448,000 amount includes the $35,000, then it should not be added in again, as Ackerman
                                            15   initially sought.2
                                            16           Based on the special verdict form, the state court order, and the hearing transcript I
                                            17   find that Judge Williams determined that the jury found Stone liable for $35,000 in damages
                                            18   based on intentional misrepresentation and professional negligence. As Wong was only
                                            19   entitled to a single award of $35,000 in damages associated with lost recovery based on the
                                            20   Jason Lin note, the $448,529.94 designated for professional negligence was determined to
                                            21   incorporate the $35,000 award for intentional misrepresentation. It follows that the judgment
                                            22   for $448,529.94 includes $35,000 for intentional misrepresentation by Stone. The jury’s
                                            23   findings that Stone committed both intentional misrepresentation and professional negligence
                                            24   are consistent with this determination.
                                            25           The analysis then turns to whether the jury’s findings to establish intentional
                                            26   misrepresentation by Stone satisfy the requirements of § 523(a)(2)(A). Section 523(a)(2)(A)
                                            27
                                                 2
                                                   Treatment of the $15,000 was also discussed at the hearing but that issue is not relevant to
                                            28   this adversary proceeding.
                                                                                               3

                                             Case: 18-05014           Doc# 86   Filed: 08/06/20    Entered: 08/07/20 10:36:01         Page 3 of 8
                                             1   excepts a debt from discharge for money, property, or services “to the extent obtained by false
                                             2   pretenses, a false representation, or actual fraud.” Wong bears the burden of establishing by a
                                             3   preponderance of the evidence that the debt should be exempt from discharge. See Grogan v.
                                             4   Garner, 498 U.S. 279, 291 (1991).
                                             5            Stone argues that § 523(a)(2) does not apply because the $35,000 was not for money,
                                             6   property, or services obtained by him but for money obtained by Wong’s sister because Stone
                                             7   named her as plaintiff in the Lin lawsuit. “[I]n Cohen v. de la Cruz, the Supreme Court held
                                             8   that the reach of § 523(a)(2)(A) is not limited to the amount of benefit received by the debtor.
                                             9   Rather, § 523(a)(2)(A) ‘prevents the discharge of all liability arising from fraud.’ 523 U.S. at
                                            10   215, 118 S.Ct. 1212. Following Cohen, [the Ninth Circuit] concluded that there is no
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11   requirement that the debtor ‘have received a direct or indirect benefit from his or her
                                            12   fraudulent activity in order to make out a violation of § 523(a)(2)(A).’” In re Sabban, 600
                                            13   F.3d 1219, 1222 (9th Cir. 2010). As such, the fact that Stone did not receive a benefit from
                                            14   the suit does not preclude a finding that § 523(a)(2)(A) applies.
                                            15            The special verdict form makes clear that the facts found by the jury for intentional
                                            16   misrepresentation under California law are identical to the requirements for § 523(a)(2)(A).
                                            17   In the state court action, the jury specifically found that (1) Stone made a false representation
                                            18   to Wong, (2) Stone knew that the representation was false, or that the representation was
                                            19   made recklessly and without regard for its truth, (3) Stone intended for Wong to rely on the
                                            20   representation, (4) that Wong reasonably relied on the representation, and (5) Wong’s reliance
                                            21   on Stone’s representation caused harm in the amount of $35,000 to Wong. See American
                                            22   Express Travel Related Servs. Co. v. Hashemi (In re Hashemi), 104 F.3d 1122, 1125 (9th Cir.
                                            23   1996); Citibank (South Dakota), N.A. v. Eashai (In re Eashai), 87 F.3d 1082, 1086 (9th Cir.
                                            24   1996).
                                            25   Judicial Estoppel:
                                            26             Stone asserts that judicial estoppel bars Wong from obtaining a non-dischargeable
                                            27   judgment. This doctrine prevents a party from gaining an advantage in litigation by asserting
                                            28   a claim in a legal proceeding that is inconsistent with a claim that party prevailed upon in a

                                                                                               4

                                             Case: 18-05014         Doc# 86     Filed: 08/06/20     Entered: 08/07/20 10:36:01        Page 4 of 8
                                             1   prior proceeding. New Hampshire v. Maine, 532 U.S. 742, 748 (2001). Judicial estoppel is
                                             2   intended to protect the integrity of the judicial process and is subject to the discretion of the
                                             3   court. Id. at 750.
                                             4            In determining whether to apply the doctrine, a court should first consider whether a
                                             5   party’s later position is “clearly inconsistent” with its prior position. Id. Second, the court
                                             6   should look to whether the party succeeded in having a court accept its earlier position, such
                                             7   that judicial acceptance of the later position would indicate that either court was
                                             8   misled. Third, the court should consider whether the party “seeking to assert an inconsistent
                                             9   position [will] derive an unfair advantage or impose an unfair detriment on the opposing party
                                            10   if not estopped.” Id. at 751. Additional considerations may determine if the doctrine should
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11   apply.
                                            12            The Ninth Circuit requires the first court to have “accepted” the inconsistent position.
                                            13   See Hamilton v. State Farm Fire & Cas. Co., 270 F. 3d 778, 783 (9th Cir. 2001). In
                                            14   bankruptcy, the granting of a discharge constitutes acceptance of the accuracy of the
                                            15   schedules. Id. at 784. If applicable, the estoppel prevents the debtor from prosecuting or
                                            16   otherwise enjoying the unscheduled property. Id. at 783.
                                            17            As the party asserting judicial estoppel, Stone bears the burden of proof.
                                            18            Stone asserts judicial estoppel should apply based on Wong’s failure to disclose in his
                                            19   2005 bankruptcy schedules interests in real property located in San Jose and Cupertino, and a
                                            20   2004 promissory note. Wong obtained a Chapter 7 discharge in the case.
                                            21            Wong’s interests in the real property are not relevant here, as no evidence was
                                            22   provided that they relate to the intentional misrepresentation claim pursued in the state court.
                                            23   But the failure to disclose a promissory note relates to the judgment Wong now relies upon.
                                            24            In 2004, a promissory note in the amount of $150,000 and a related deed of trust were
                                            25   issued identifying Wu, Teng Shou as the obligor/ trustor and Ha Huynh and Naomi Wong as
                                            26   the trustees (Exh H-5). Mr. Wu is also known as Jason Lin (“Lin”). At the time the
                                            27   promissory note was issued, Lin was Wong’s brother-in-law. Naomi Wong and Ha Huynh
                                            28   are the sister and brother of Wong.

                                                                                                5

                                             Case: 18-05014           Doc# 86   Filed: 08/06/20     Entered: 08/07/20 10:36:01         Page 5 of 8
                                             1           Wong initially retained Stone around 2008-2010 to pursue a judicial foreclosure
                                             2   against Lin based on the promissory note and deed of trust. Stone filed the suit in the name of
                                             3   Wong’s sister, Naomi, since she was on the Note and Deed of Trust. During the judicial
                                             4   foreclosure action, a mandatory settlement conference resulted in a settlement that was placed
                                             5   on the record. After the settlement was reached, a dispute arose between Wong and Naomi
                                             6   regarding the settlement proceeds. Because of the conflict between clients, Stone withdrew as
                                             7   counsel. Naomi later hired alternate counsel, pursued an action over the settlement proceeds,
                                             8   and received a portion of them.
                                             9           After trial in the state court action, Judge Williams’ order stated “that the $35,000
                                            10   awarded on the intentional misrepresentation cause of action is a discernable amount – the
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11   exact amount Wong requested ‘in monies loaned to Jason Lin,’ i.e., the amount of the total
                                            12   Lin settlement proceeds not paid in the end to Keith Wong.” Thus, there is a direct line
                                            13   between the promissory note Wong failed to schedule and the $35,000 portion of the
                                            14   judgment that Wong seeks to exempt from discharge.
                                            15           Applying the judicial estoppel factors, Wong’s initial position in his 2005 bankruptcy
                                            16   case that he did not have an interest in the 2004 promissory note is clearly inconsistent with
                                            17   his having established in the state court trial that he had an interest in the promissory note for
                                            18   which he was entitled to additional settlement proceeds. It is this latter position that Wong
                                            19   now uses to establish a $35,000 debt that is exempt from discharge. Thus, I find the first
                                            20   factor is met.
                                            21           As to the second factor, Wong filed a chapter 7 bankruptcy on October 11, 2005 (Case
                                            22   No. 05-57295). Schedule B requires the disclosure of all personal property and is submitted
                                            23   under penalty of perjury. Wong’s Schedule B makes no reference to the 2004 promissory
                                            24   note. As a result, the Chapter 7 trustee was not informed of this asset and not provided with
                                            25   an opportunity to investigate and determine whether it was an asset that should be liquidated
                                            26   for the benefit of the estate. On January 3, 2006, debtor obtained a discharge. As recognized
                                            27   in Hamilton, the granting of a discharge constitutes acceptance in the bankruptcy context.
                                            28   However, in a subsequent review of judicial estoppel and bankruptcy the Ninth Circuit also

                                                                                               6

                                             Case: 18-05014        Doc# 86      Filed: 08/06/20     Entered: 08/07/20 10:36:01         Page 6 of 8
                                             1   cautioned against applying a presumption of deceit. Ah Quin v. County of Kauai Dept. of
                                             2   Transp., 733 F. 3d 267, 276-77 (9th Cir. 2013). Instead, the court advised that “[t]he relevant
                                             3   inquiry is, more broadly, the plaintiff’s subjective intent when filling out and signing the
                                             4   bankruptcy schedules.” Id. at 277. At trial, Stone questioned Wong on whether he informed
                                             5   his bankruptcy attorney in 2005 about the Lin note. Wong testified that he did not remember
                                             6   – some version of this was Wong’s answer to most questions. But, since the bankruptcy filing
                                             7   occurred 15 years ago, and the promissory note did not identify Wong as obligor, Wong’s
                                             8   knowledge and intent cannot be inferred based on the failure to schedule the note.
                                             9          Turning to the third factor, the 2004 promissory note that was not disclosed in the
                                            10   2005 schedule is the root of the claim against Stone. But the jury found liability based on
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11   intentional misrepresentation for acts that occurred after entry of discharge. Stone and Wong
                                            12   did not meet until three to five years after Wong’s bankruptcy. In Ah Quin, the court
                                            13   recognized that if deceit occurred, the more appropriate result may be reopening the
                                            14   bankruptcy case for investigation. If grounds for recovery are found, then the creditors of the
                                            15   bankruptcy estate shall benefit, whereas judicially estopping Wong’s claim against Stone
                                            16   provides no remedy to the parties harmed by a failure to disclose.
                                            17          Reviewing the Supreme Court’s factors, only the first consideration is satisfied. As
                                            18   such, Stone has not met his burden to establish judicial estoppel should apply.
                                            19          Accordingly, contemporaneous with this order the court will issue a judgment
                                            20   providing that $35,000 of the state court judgment obtained by Wong against Stone is exempt
                                            21   from discharge pursuant to § 523(a)(2)(A).
                                            22
                                            23                                        **END OF ORDER**
                                            24
                                            25
                                            26
                                            27
                                            28

                                                                                               7

                                             Case: 18-05014        Doc# 86     Filed: 08/06/20     Entered: 08/07/20 10:36:01         Page 7 of 8
                                             1                                COURT SERVICE LIST
                                             2   All ECF Recipients
                                             3
                                             4
                                             5
                                             6
                                             7
                                             8
                                             9
                                            10
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11
                                            12
                                            13
                                            14
                                            15
                                            16
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27
                                            28

                                                                                        8

                                             Case: 18-05014      Doc# 86   Filed: 08/06/20   Entered: 08/07/20 10:36:01   Page 8 of 8
